EXHIBIT 10.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENNANT COMPANY

EXECUTIVE NONQUALIFIED

DEFERRED COMPENSATION PLAN

(as restated effective January 1, 2003)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.  PURPOSE & DESCRIPTION OF PLAN

 

 

Section 1.1.  Purpose

 

 

Section 1.2.  Description of Plan

 

 

ARTICLE 2.  DEFINITIONS, GENDER, AND NUMBER

 

 

Section 2.1.  Definitions

 

 

Section 2.2.  Gender and Number

 

 

ARTICLE 3.  PARTICIPATION

 

 

Section 3.1.  Who May Participate

 

 

Section 3.2.  Time and Conditions of Participation

 

 

Section 3.3.  Notification

 

 

Section 3.4.  Termination and Suspension of Participation

 

 

Section 3.5.  Missing Persons

 

 

Section 3.6.  Relationship to Other Plans

 

 

ARTICLE 4.  ESTABLISHMENT OF AND ENTRIES TO ACCOUNTS

 

 

Section 4.1.  Establishment of Accounts

 

 

Section 4.2.  Compensation Reduction Contributions

 

 

Section 4.3. Discretionary Contributions

 

 

Section 4.4.  Supplemental Profit Sharing Plan Contributions

 

 

Section 4.6.  Crediting Rate

 

 

ARTICLE 5.  VESTING IN ACCOUNTS

 

 

ARTICLE 6.  DISTRIBUTION OF ACCOUNTS

 

 

Section 6.1.  Benefit Commencement

 

 

Section 6.2.  Form of Benefit Payment

 

 

Section 6.3.  Death Benefits

 

 

Section 6.4.  Acceleration of Distributions

 

 

Section 6.5.  Withdrawals

 

 

Section 6.6.  Distributions on Plan Termination

 

 

ARTICLE 7.  PENSION PLAN SUPPLEMENTAL BENEFIT

 

 

Section 7.1.  Eligibility to Receive a Supplemental Pension Plan Benefit

 

 

Section 7.2.  Amount of Supplemental Pension Plan Benefit

 

 

Section 7.3.  Meaning of Certain Terms

 

 

ARTICLE 8.  FUNDING

 

 

Section 8.1.  Source of Benefits

 

 

Section 8.2.  No Claim on Specific Assets

 

 

ARTICLE 9.  ADMINISTRATION AND FINANCES

 

 

Section 9.1.  Administration

 

 

Section 9.2.  Powers of Plan Administrator

 

 

Section 9.3.  Actions of the Plan Administrator

 

 

Section 9.4.  Delegation

 

 

Section 9.5.  Reports and Records

 

 

Section 9.6.  Valuation of Accounts and Account Statements

 

 

Section 9.7.  Claims Procedure

 

 

ARTICLE 10.  AMENDMENTS AND TERMINATION

 

 

Section 10.1.  Amendments

 

 

Section 10.2.  Termination

 

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 11.  MISCELLANEOUS

 

 

Section 11.1.  No Guarantee of Employment

 

 

Section 11.2.  Release

 

 

Section 11.3.  Notices

 

 

Section 11.4.  Nonalienation

 

 

Section 11.5.  Tax Liability

 

 

Section 11.6.  Captions

 

 

Section 11.7.  Binding Agreement

 

 

Section 11.8.  Invalidity of Certain Provisions

 

 

Section 11.9.  No Other Agreements

 

 

Section 11.10.  Incapacity

 

 

Section 11.11.  Counterparts

 

 

Section 11.12.  Participating Affiliates

 

 

Section 11.13.  Applicable Law

 

 

EXHIBIT A

 

 

 

ii

--------------------------------------------------------------------------------


 

TENNANT COMPANY

EXECUTIVE NONQUALIFIED

DEFERRED COMPENSATION PLAN

(as restated effective January 1, 2003)

 

 

             The Tennant Company. (the “Company”) previously adopted two
nonqualified deferred compensation plans for the benefit of certain of the
Company’s executive employees.  These plans are the Tennant Company Deferred
Compensation Plan (the “Deferred Compensation Plan”) and the Tennant Company
Excess Benefit Plan (the “Excess Benefit Plan”).  The Company hereby merges the
Excess Benefit Plan into the Deferred Compensation Plan, effective January 1,
2003, and completely restates the Deferred Compensation Plan, as set forth
herein.  As part of this restatement, the Deferred Compensation Plan is hereby
renamed the Tennant Company Executive Nonqualified Deferred Compensation Plan
(the “Plan).

 

Except as otherwise specifically provided herein, this restatement shall apply
to Eligible Employees who terminate their employment with all Affiliates on or
after January 1, 2003.  The provisions of the Deferred Compensation Plan and the
Excess Plan, as in effect prior to this restatement, shall apply to Eligible
Employees who terminate employment prior to such date.

 

ARTICLE I.  PURPOSE & DESCRIPTION OF PLAN

 

             Section 1.1.  Purpose.  The purpose of the Plan is to provide
Eligible Employees with benefits that supplement those provided under certain of
the tax-qualified plans maintained by the Company.  More specifically, the Plan
is intended to permit Eligible Employees to defer a portion of their
compensation on a pre-tax basis, and to provide certain other benefits on a
nonqualified plan basis that are not otherwise provided under the tax-qualified
plans as a result of the application of certain legal limitations on
contributions, benefits and includible compensation, and as a result of the
deferral of compensation under the Plan.

 

             Section 1.2.  Description of Plan.  The Plan is intended to be (and
shall be construed and administered as) an employee benefit pension plan under
the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”),
as amended, which is unfunded and maintained primarily for the purpose of
providing deferred compensation for Eligible Employees who constitute a select
group of management or highly-compensated employees, as described in Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.  The Plan is not intended to be
qualified under Internal Revenue Code Section 401(a), as amended.

 

             The obligation of the Company to make payments under the Plan
constitutes an unsecured (but legally enforceable) promise of the Company to
make such payments and no person, including any Participant or Beneficiary under
the Plan, shall have any lien, prior claim or other security interest in any
property of the Company as a result of the Plan.

 

 

ARTICLE II.  DEFINITIONS, GENDER, AND NUMBER

 

                Section 2.1.  Definitions.  Whenever used in the Plan, the
following words and phrases will have the meanings set forth below unless the
context plainly requires a different meaning, and when a defined meaning is
intended, the term is capitalized.

 

1

--------------------------------------------------------------------------------


 

(a)                          “Account” means the device used to measure and
determine the amount of deferred compensation to be paid to a Participant or
Beneficiary under the Plan, other than pursuant to Article 7.  A Participant
shall have the opportunity to maintain two Accounts under the Plan, Account A,
and  Account B.  In addition, for those employees who participated in the
Deferred Compensation Plan prior to the Restatement Date, the Company shall
maintain a third Account, Account C.  The Accounts are described in Section 4.1

 

(b)                         “Affiliate” means any corporation which is a member
of a controlled group of corporations (as defined in Section 414(b) of the Code)
which includes the Company; any trade or business (whether or not incorporated)
which is under common control (as defined in Section 414(c) of the Code) with
the Company; any organization (whether or not incorporated) which is a member of
an affiliated service group (as defined in Section 414(m) of the Code) and which
includes the Company; and any other entity required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code.

 

(c)                          “Base Compensation” of a Participant for any Plan
Year means the total annual base salary paid by the Company to such individual
for such Plan Year; but excluding any other remuneration paid by the Company,
such as overtime, severance pay, Incentive Compensation, stock options,
distributions of compensation previously deferred, restricted stock, allowances
for expenses (including moving, travel expenses, and automobile allowances), and
fringe benefits whether payable in cash or in a form other than cash.  In the
case of an individual who is a participant in a plan sponsored by the Company
which is described in Section 401(k), 125 or 132(f) of the Code, the term Base
Compensation shall include any amount which would be included in the definition
of Base Compensation but for the individual’s election to reduce his or her
compensation and have the amount of the reduction contributed to or used to
purchase benefits under such plan.

 

(d)                         “Bonus” means the bonus that may be payable to an
Eligible Employee from time to time under the Company’s Short Term Incentive
Plan.

 

(e)                          “Change in Control” shall have the same meaning as
in the Tennant Company 1999 Stock Incentive Plan.

 

(f)                            “Code” means the Internal Revenue Code of 1986,
as may be amended from time to time.

 

(g)                         “Committee” means the Company’s Retirement
Committee, or any successor committee appointed by the Board of Directors to
perform substantially similar functions.

 

(h)                         “Company” means the Tennant Company, a Minnesota
corporation, and its successors and assigns, by merger, purchase or otherwise.

 

(i)                             “Compensation” means the Participant’s Base
Compensation, Bonuses and Long Term Incentive Compensation.

 

(j)                             “Compensation Reduction Contribution” means a
contribution to the Plan made by a Participant pursuant to a Deferral Election
Agreement which the Participant enters into with the Company.  Compensation
Reduction Contributions shall be made according to the terms of the Plan set
forth in Section 4.2.

 

2

--------------------------------------------------------------------------------


 

(k)                          “Deferred Compensation Plan” means the Tennant
Company Deferred Compensation Plan, as in effect prior to this restatement.

 

(l)                             “Deferral Election Agreement” means the
agreement described in Section 4.2 in which the Participant designates the
amount of his or her Compensation, if any, that he or she wishes to contribute
to the Plan, the proportion in which such contribution is to be allocated
between his or her Account A and Account B under the Plan, and acknowledges and
agrees to the terms of the Plan.

 

(m)                       “Eligible Employee” means any key employee of an
Affiliate as designated by the Committee who is a member of a select group of
management or highly compensated employees of the Affiliate, within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

(n)                         “Enrollment Period” means the period during each
Plan Year designated by the Plan Administrator during which a Deferral Election
Agreement may be entered into with respect to Compensation otherwise payable to
the Participant in the future.  In the case of the Participant’s Base
Compensation, this period may end no later than December 31st of the Plan Year
immediately prior to the Plan Year in which the Compensation to be deferred
would otherwise be paid to the Participant.  In the case of the Participant’s
Bonus, this period may end no later than twelve (12) months prior to the end of
the Company’s fiscal year for which the Bonus is earned.  In the case of the
Participant’s Long Term Incentive Compensation, this period may end no later
than twelve (12) months prior to the date on which the Long Term Incentive
Compensation vests.

 

(o)                         “Entry Date” means the first day of any month.

 

(p)                         “Excess Benefit Plan” means the “Tennant Company
Excess Benefit Plan,” as in effect prior to this restatement.

 

(q)                         “Highly-Compensated Employee” has the same meaning
as in the Profit Sharing Plan.

 

(r)                            “Incentive Compensation” means the compensation
that may be payable to an Eligible Employee from time to time under the
Company’s Short Term Incentive Plan, Long Term Incentive Plan or any other plan
or program of the Company that provides compensation in the nature of a bonus or
incentive compensation.

 

(s)                          “Long Term Incentive Compensation” means the
compensation that may be payable to an Eligible Employee from time to time under
the Company’s Long Term Incentive Plan.

 

(t)                            “Participant” means an Eligible Employee who
accrues benefits under the Plan.   Any employee entitled to receive a benefit
under Section 4.4 or Article 7 of the Plan shall automatically be considered a
Participant with respect to such benefit, whether or not he or she is then an
Eligible Employee, provided that except with respect to a benefit provided
solely as a result of the Section 415 Limit, such employee is a

 

3

--------------------------------------------------------------------------------


 

member of a select group of management or highly compensated employees of an
Affiliate, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.

 

(u)                         “Pension Plan” means the “Tennant Company Pension
Plan,” as may be amended from time to time.

 

(v)                         “Plan Administrator” means the Committee.

 

(w)                       “Plan Year” means the 12-month period commencing
January 1 and ending the following December 31.

 

(x)                           “Profit Sharing Plan” means the “Tennant Company
Profit Sharing Plan and Employee Stock Ownership Plan,” as may be amended from
time to time.

 

(y)                         “Qualified Plans” means the Profit Sharing Plan and
the Pension Plan.

 

(z)                           “Restatement Date” means January 1, 2003.

 

(aa)                    “Section 401(a)(17) Limit” means the limit on the dollar
amount of compensation that may be taken into account under the Qualified Plans
under Section 401(a)(17) of the Code.

 

(bb)                  “Section 401(k) Limit” means the limit on pre-tax
contributions that may be made by a Highly-Compensated Employee under a plan
described in Code Section 401(k) as a result of the application of the
nondiscrimination tests under Section 401(k)(3).

 

(cc)                    “Section 401(m) Limit” means the limit on matching
contributions that may be made on behalf of a Highly-Compensated Employee under
a plan described in Code Section 401(m) as a result of the application of the
nondiscrimination tests under Section 401(m)(2) and (3).

 

(dd)                  “Section 402(g) Limit” means the limit on the amount of
compensation that may be deferred by an individual on a pre-tax basis under an
arrangement described in Section 401(k) of the Code.

 

(ee)                    “Section 415 Limit” means the limit on benefits for
defined benefit pension plans and the limit on allocations for defined
contribution plans which are imposed by Sections 415(b) and 415(c) of the Code.

 

Section 2.2.  Gender and Number.  Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.

 

 

ARTICLE 3.  PARTICIPATION

 

                Section 3.1.  Who May Participate.

 

(a)                                  Except as set forth in Section 3.1(b),
participation in the Plan is limited to Eligible Employees.  The Committee shall
have sole discretion to determine whether an employee is an Eligible Employee. 
The

 

4

--------------------------------------------------------------------------------


 

Committee may make such projections or estimates as it deems desirable in
applying the eligibility requirements, and its determination shall be
conclusive.

 

(b)                                 Employees entitled to receive a benefit
under Section 4.4 or Article 7 shall be Participants with respect to such
benefits whether or not they are then Eligible Employees; provided that except
with respect to a benefit provided solely as a result of the Section 415 Limit,
such employee is a member of a select group of management or highly compensated
employees of an Affiliate, within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

 

                Section 3.2.  Time and Conditions of Participation.  An
individual shall become a Participant only upon his or her compliance with such
terms and conditions as the Committee may from time to time establish for the
implementation of the Plan, including but not limited to, any condition the
Committee may deem necessary or appropriate for the Company to meet its
obligations under the Plan.

 

                Section 3.3.  Notification.  The Plan Administrator shall notify
in writing each employee whom the Committee has determined in its discretion to
be an Eligible Employee and explain the rights, privileges and duties of a
Participant in the Plan.  The Plan Administrator shall provide each Eligible
Employee with a Deferral Election Agreement so that the Eligible Employee may
notify the Plan Administrator of his or her intent to make such contributions.

 

                Section 3.4.  Termination and Suspension of Participation.  Once
an individual has become a Participant in the Plan, participation shall continue
until the first to occur of:  (a) payment in full of all benefits to which the
Participant or his or her Beneficiary is entitled under the Plan; or (b) the
occurrence of the event specified in Section 3.5, Article 5, or Section 7.2
which results in loss of benefits.  However, in the event that it is determined
that a Participant will fail to meet the eligibility requirements for
participation with respect to a Plan Year, or a portion thereof, as determined
by the Committee in its sole discretion, the Participant’s active participation
in the Plan will be suspended during such Plan Year or portion thereof and no
contributions shall be made by or on behalf of such Participant during such
period.

 

                Section 3.5.  Missing Persons.  If the Company is unable to
locate the Participant or his or her Beneficiary for purposes of making a
distribution, the amount of a Participant’s benefits under the Plan that would
otherwise be considered as nonforfeitable shall be forfeited effective four (4)
years after:  (a) the last date a payment of said benefit was made, if at least
one such payment was made; or (b) the first date a payment of said benefit was
directed to be made by the Company pursuant to the terms of the Plan, if no
payments have been made.  If such person is located after the date of such
forfeiture, the benefits for such Participant or Beneficiary shall not be
reinstated hereunder.

 

                Section 3.6.  Relationship to Other Plans.  Participation in the
Plan shall not preclude participation of the Participant in any other fringe
benefit program or plan sponsored by the Company for which such Participant
would otherwise be eligible.  The terms of such other plan or plans shall govern
in determining the extent to which the Participant’s Compensation and Plan
benefits are considered in determining eligibility for, and the amount of, the
benefit provided under such other program or plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 4.  ESTABLISHMENT OF AND ENTRIES TO ACCOUNTS

 

                Section 4.1.  Establishment of Accounts  The Company shall
establish two (2) Accounts for each Participant.  The two Accounts shall be
termed “Account A” and “Account B.”   In addition, for employees who
participated in the Deferred Compensation Plan prior to the Restatement Date,
the Company shall establish a third Account, Account C.  The Accounts shall
consist of the amounts described in paragraphs (a), (b) and (c) below,
respectively.

 

(a)                              Account A.  Account A shall consist of:  (i)
all Compensation Reduction Contributions made to the Plan on or after the
Restatement Date that the Participant elects to have allocated to Account A
pursuant to a Deferral Election Agreement; (ii) all contributions made by the
Company to the Plan on behalf of the Participant pursuant to Section 4.3 or 4.4;
and (iii) all gains and losses credited pursuant to Section 4.5 to the amounts
described in (i) and (ii) of this paragraph (a).

 

(b)                               Account B.  Account B shall consist of all
Compensation Reduction Contributions made to the Plan on or after the
Restatement Date that the Participant elects to have allocated to Account B and
all gains and losses credited thereon pursuant to Section 4.5.

 

(c)                                  Account C.  Account C shall consist of all
Compensation Reduction Contributions made to the Deferred Compensation Plan
prior to January 1, 2003, together with interest thereon until the Restatement
Date (pursuant to the terms of the Plan in effect prior to the Restatement
Date), and all gains and losses credited thereon pursuant to Section 4.5 from
and after the Restatement Date.

 

                Section 4.2.  Compensation Reduction Contributions.  Each
Eligible Employee may make Compensation Reduction Contributions to the Plan for
a Plan Year according to the rules set forth in this Section 4.2.

 

                An Eligible Employee wishing to make a Compensation Reduction
Contribution under the Plan for a Plan Year shall enter into a Deferral Election
Agreement during the Enrollment Period for the Plan Year.  In order to be
effective, the Deferral Election Agreement must be completed and submitted to
the Plan Administrator at the time and in the manner specified by the Plan
Administrator, which may be no later than the last day of the Enrollment Period.

 

                Notwithstanding anything in the preceding paragraph to the
contrary, for the Plan Year in which an individual first becomes an Eligible
Employee, he or she may enter into a Deferral Election Agreement effective as of
the next succeeding Entry Date after he or she becomes an Eligible Employee.  In
order to be effective, the Deferral Election Agreement must be completed and
submitted to the Plan Administrator on or before such Entry Date.  If an
Eligible Employee fails to complete a Deferral Election Agreement at such time,
he or she may enter into a Deferral Election Agreement during any succeeding
Enrollment Period in accordance with the rules described in the preceding
paragraph.

 

                The Deferral Election Agreement shall specify the amount of
Compensation the Participant wishes to have deducted from his or her pay and
contributed to the Plan by type and percentage, subject to the following rules:

 

6

--------------------------------------------------------------------------------


 

(a)                                  Base Compensation.  Each Participant may
elect to make a Compensation Reduction Contribution under the Plan for a Plan
Year in an amount equal to any whole percentage (up to twenty-five percent
(25%)) of his or her Base Compensation payable in such Plan Year, determined on
a pay period basis.

 

(c)                                  Bonus.  Each Participant may elect to make
a Compensation Reduction Contribution under the Plan for a Plan Year in an
amount equal to any whole percentage (up to one hundred percent (100%)) of the
Bonus he or she will earn for such Plan Year.

 

(c)                                  Long Term Incentive Compensation.  Each
Participant may elect to make a Compensation Reduction Contribution under the
Plan for a Plan Year in an amount equal to any whole percentage (up to one
hundred percent (100%)) of his or her Long-term Incentive Compensation that will
vest in such Plan Year.

 

                A Participant shall specify in his or her Deferral Election
Agreement the proportions, as a percentage, in which his or her Compensation
Reduction Contributions are to be allocated between his or her Account A and
Account B.  A Participant may elect to allocate any percentage (from 0% to 100%)
for this purpose.  At the time a Participant first elects to allocate a
percentage of his or her Contribution Reduction Contributions to an Account
(other than Account C), the Participant shall, as part of his or her Deferral
Election Agreement, elect the manner of distribution of the Account in
accordance with Section 6.2, and with respect to his or her Account B, the date
on which distribution will commence pursuant to Section 6.1.

 

                A Participant may suspend his or her Compensation Reduction
Contributions to the Plan as of the first day of any pay period by giving at
least fifteen (15) days’ prior written notice to the Plan Administrator.  Any
such suspension shall be irrevocable for the balance of the Plan Year in which
made and for the immediately succeeding Plan Year.

 

                Notwithstanding anything in this Section 4.2 to the contrary, in
all events a Participant’s remaining Compensation, after all Compensation
Reduction Contributions, must be sufficient to enable the Company to withhold
from the Participant’s pay:  (a) any amounts necessary to satisfy withholding
requirements under applicable tax law; and (b) the amount of any contributions
which the Participant may be required to make or may have elected to make under
the Company’s various benefit plans.

 

Section 4.3. Discretionary Contributions.  The Company may from time to time, in
its discretion, make contributions to the Plan on behalf of one or more
Participants in addition to those specified in Sections 4.2 and 4.4, below.  The
Committee shall determine, in its discretion, the Participants, if any, entitled
to such a contribution and the amount of each such contribution.  A contribution
on behalf of a Participant pursuant to this Section 4.3 shall be credited to the
Account A of the Participant at the time specified by the Committee in its
discretion.

 

Section 4.4.  Supplemental Profit Sharing Plan Contributions.  Each Plan Year,
the Account A of each Participant who is also a participant in the Profit
Sharing Plan shall be credited with an amount equal to the amount in (a) less
the amount in (b), below:

 

7

--------------------------------------------------------------------------------


 

(a)                                      The aggregate Profit Sharing
Contributions and Matching Contribution that would have been allocated to the
Participant under the Profit Sharing Plan if:

 

(i)                                     The amount the Participant elected to
contribute under the Profit Sharing Plan as a 401(k) Contribution had not been
reduced as a result of the application of the 402(g) Limit or 401(k) Limit;

 

(ii)                                  The Matching Contribution allocated to the
Participant under the Profit Sharing Plan had not been reduced as a result of
the application of the 401(m) Limit;

 

(iii)                               The Participant’s Certified Earnings under
the Profit Sharing Plan were not reduced as a result of the application of the
401(a)(17) Limit;

 

(iv)                              The Participant’s Annual Additions under the
Profit Sharing Plan were not reduced as a result of the application of the 415
Limit;

 

(v)                                 The amount of the Participant’s Base
Compensation and Bonus contributed to the Plan (or, for years prior to January
1, 2003, the Deferred Compensation Plan) which would have been included in the
Participant’s Certified Earnings under the Profit Sharing Plan but for such
contribution to the Plan (or Deferred Compensation Plan) were included in
Certified Earnings.

 

(b)                                     The amount of Profit Sharing
Contributions and Matching Contributions actually allocated to the Participant
under the Profit Sharing Plan for such Plan Year.

 

(c)                                      For purposes of Section 4.4(a):

 

(i)            If a Participant’s total 401(k) Contributions to the Profit
Sharing Plan for a particular year are less than the 402(g) Limit, his or her
Matching Contributions for that year shall be determined on the basis of the
401(k) Contributions that the Participant actually elects to be made to the
Profit Sharing Plan (rather than on the basis of the maximum 401(k)
Contributions the Participant could have elected to make), and on the matching
percentage rate actually received by the Participant under the Profit Sharing
Plan for his or her 401(k) Contributions.

 

8

--------------------------------------------------------------------------------


 

                (ii)           If a Participant’s total 401(k) Contributions to
the Profit Sharing Plan for a particular year equal the 402(g) Limit, his or her
Matching Contributions for that year shall be the amount he or she would have
received but for the limits in described in Section 4.4(a), above, if he or she
had made 401(k) Contributions to the Profit Sharing Plan equal to four percent
(4%) of his or her Certified Earnings (as adjusted pursuant to Sections
4.4(a)(iii) and (v)), calculated using the percentage rate actually received by
the Participant under the Profit Sharing Plan for his or her 401(k)
Contributions.

 

                (iii)          Any amount deferred from Base Compensation or
Bonus under the Plan (or, for years prior to January 1, 2003, the Deferred
Compensation Plan) which are subsequently paid to the Participant shall be
excluded from Certified Earnings at the time of payment.  Performance Share
payouts and deferrals of such payouts shall be excluded from Certified Earning
at all times.

 

A contribution on behalf of a Participant pursuant to this Section 4.4 shall be
credited to the Participant’s Account A at the time specified by the Committee
in its discretion.  For purposes of this section 4.4, the terms “Matching
Contribution,” Profit Sharing Contribution,” “Annual Addition,” and “Certified
Earnings” shall have the same meaning as in the Profit Sharing Plan, except as
otherwise specified in this Section 4.4.

 

                Section 4.5.  Crediting Rate. The Committee shall designate the
manner in which a Participant’s Accounts are to be credited with gains and
losses as described on Exhibit A hereto, which Exhibit may be amended from time
to time in the Committee’s discretion.  If the Committee designates specific
investment funds to serve as an index for crediting gains and losses to a
Participant’s Accounts:  (a) the Participant shall be entitled to designate
which such fund or funds shall be used to measure gains and losses on his or her
Accounts in accordance with rules established by the Committee; (b) the
Participant’s Accounts will be credited with gains and losses as if invested in
such fund or funds in accordance with the Participant’s designation and the
rules established by the Committee; and (c) the Committee may, in its sole
discretion, eliminate any investment fund or funds previously designated by it,
substitute a new investment fund or funds therefore, or add investment fund or
funds, at any time.  If the Committee makes any such investment funds available
for this purpose, the Committee shall have no obligation to actually invest any
amounts in any such investment funds.

 

 

ARTICLE 5.  VESTING IN ACCOUNTS

 

                A Participant’s Accounts under the Plan shall be one hundred
percent (100%) vested at all times.  Notwithstanding the preceding sentence, if
a Participant’s employment with any Affiliate is terminated for Cause, the
Participant shall immediately forfeit any portion of his or her Account
attributable to contributions made by the Company pursuant to Sections 4.3 and
4.4 (adjusted for gains and losses thereon).  For purposes of the preceding
sentence, the term “Cause” shall mean: (i) the Participant’s gross negligence,
fraud, disloyalty, dishonesty or willful violation of any law or significant
policy or staff by-law of an Affiliate, committed in connection with the
position and resulting in a material adverse effect on an Affiliate; or (ii) the
Participant’s failure to substantially perform (for reasons other than
disability) the duties reasonably assigned or appropriate to the position, in a
manner reasonably consistent with the practices in the industry which failure
results in a material adverse effect on an Affiliate; provided, however, that
“Cause” will not include ordinary negligence or failure to act, whether due to
an error in judgment or otherwise, if the Participant has exercised substantial
efforts in good faith to perform the duties reasonably assigned or appropriate
to the position.

 

 

ARTICLE 6.  DISTRIBUTION OF ACCOUNTS

 

Section 6.1.  Benefit Commencement.

 

                Distribution of a Participant’s Account A shall commence to him
or her within an administratively practicable period of time following the date
on which he or she terminates

 

9

--------------------------------------------------------------------------------


 

employment.  Distribution of a Participant’s Account C shall commence to him or
her at the date specified in his or her Deferral Election Agreement entered into
under the Deferred Compensation Plan prior the Restatement Date.  Distribution
of a Participant’s Account B shall commence to him or her at the date specified
in his or her Deferral Election Agreement entered into for the Plan Year in
which the Participant first allocates Compensation Reduction Contributions to
Account B.  This date (the “specified distribution date”) must be at least two
(2) years following the beginning of the Plan Year in which Compensation
Reduction Contributions under Account B commence.  However, if the Participant
terminates employment prior to the specified distribution date, distribution of
his or her Account B shall commence within an administratively practicable
period of time following his or her termination of employment, notwithstanding
the Participant’s election to commence distribution at the specified
distribution date.

 

                Section 6.2.  Form of Benefit Payment.  A Participant shall
elect the manner in which each of his or her Accounts is to be distributed from
the available distribution options set forth below:

 

(a)                                  a lump sum; or

 

(b)                                 substantially equal quarterly installments
over a period of years elected by the Participant (not exceeding ten (10)), with
the Participant’s Account balance credited with gains and losses pursuant to
Section 4.5 during the payment period.

 

                The election shall be made with respect to each Account at the
time the Participant first allocates his or her Compensation Reduction
Contributions to the Account; provided, however, that for a Participant’s
Account C, such Account shall be distributed in the form elected by the
Participant in his or her Deferral Election Agreement entered into prior to the
Restatement Date under the Deferred Compensation Plan.  If the Participant does
not elect to make Compensation Reduction Contributions to the Plan, but has an
Account A under the Plan pursuant to Section 4.4, the Participant shall enter
into the election as soon as administratively reasonable after the first
contribution pursuant to Section 4.4 is made to his or her Account A.  A
Participant may change the form of distribution of an Account to another
available distribution option under the Plan or defer the commencement date of
his or her Account B (but not to later than his or her termination of
employment) by notifying the Company (in the form and manner specified by the
Committee) of the requested change at least one year prior to the distribution
commencement date; provided that a Participant may not make more than one such
change with respect to an Account.

 

                Section 6.3.  Death Benefits.

 

(a)                                  Designation by Participant.  At the time a
Participant begins participation in the Plan, he or she may designate primary
and contingent Beneficiaries for death benefits payable under the Plan.  Such
Beneficiaries may be individuals or trusts for the benefit of individuals.  A
Beneficiary designation by a Participant shall be in writing on a form
acceptable to the Company and shall only be effective upon delivery to the
Company.  A Beneficiary designation may be revoked by a Participant at any time
by delivering to the Company either written notice of revocation or a new
Beneficiary designation form.  The

 

10

--------------------------------------------------------------------------------


 

Beneficiary designation form last delivered to the Company prior to the death of
a Participant shall control.

 

(b)                                 Failure to Designate Beneficiary.  In the
event there is no Beneficiary designation on file with the Company, or all
Beneficiaries designated by a Participant have predeceased the Participant, the
Beneficiary shall be the beneficiary designated by the Participant under the
Company’s group life insurance program.  If a Beneficiary has not been
designated under Company’s group life insurance program, the Beneficiary shall
be the Participant’s spouse, and if there is no spouse, the Beneficiary shall be
the Participant’s estate.

 

(c)                                  Death After Benefit Commencement.  In the
event a Participant dies after benefits have commenced pursuant to Section 6.1,
and the Participant has elected to receive his or her benefits in the manner
described in paragraph (b) of Section 6.2, the Participant’s remaining annual
installment payments shall be paid to the Participant’s Beneficiary; provided,
however, that if the Beneficiary is the Participant’s estate, the Participant’s
remaining Account balance shall be paid to the estate in the form of a lump
sum.  If a Beneficiary (other than the Participant’s estate) should die while
further payments are due, and after having received at least one (1) payment,
such further payments shall be made to any person designated by the Participant
as an alternate surviving Beneficiary, or, in the absence of an alternate
surviving Beneficiary, the remaining Account balance shall be paid to the estate
of the deceased Beneficiary in the form of a lump sum.

 

(d)                                 Death Prior to Benefit Commencement.  In the
event a Participant dies prior to the date on which benefits commence pursuant
to Section 6.1, the Participant’s Account balance shall be paid to the
Participant’s Beneficiary in the form of a lump sum as soon as administratively
reasonable after the Participant’s death; provided, however, that if the
Participant has elected an alternate form of distribution for his or her Account
C pursuant to a Deferral Election Agreement entered into prior to the
Restatement Date under the Deferred Compensation Plan, distribution of such
Account to the Participant’s Beneficiary shall be made pursuant to the terms of
such agreement.

 

                Section 6.4.  Acceleration of Distributions.  If the Internal
Revenue Service determines that a Participant or Beneficiary has received an
economic benefit or is in constructive receipt of a benefit under the Plan and
has made a final assessment of an income tax deficiency with respect to such
benefit or if a final judicial determination has been entered that an income tax
deficiency exists, the Committee may, in its discretion, distribute to such
Participant from his or her Account(s) an amount equal to the taxable income
recognized.

 

Further, if a Change in Control occurs, the persons who were the members of the
Board of Directors of the Company immediately prior to the Change in Control
may, by majority vote, accelerate payment of all Accounts; and, in the even of
such acceleration, the Company will distribute the Accounts as soon as
administratively reasonable following the Change in Control.

 

11

--------------------------------------------------------------------------------


 

Section 6.5.  Withdrawals.

 

(a)                                  Hardship Withdrawal.  Upon the application
of any Participant, the Committee, in accordance with its uniform,
nondiscriminatory policy, may permit such Participant to withdraw some or all
his or her Account or accelerate payment of distributions (if the Participant is
then receiving payments).  A Participant must provide the Committee with a
written petition of the intent to withdraw from his or her Account or accelerate
distributions at least sixty (60) days (or such shorter time as permitted by the
Committee in its discretion) prior to the date of the anticipated withdrawal,
acceleration or cessation.  No such withdrawal or acceleration shall be
permitted under the provisions of this Section except for an “unforeseeable
emergency.”   An unforeseeable emergency is a severe financial hardship of the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse or the
Participant’s or Beneficiary’s dependent (as defined in Code Section 152(a));
loss of the Participant’s or Beneficiary’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or the Beneficiary.  For example,
the imminent foreclosure of or eviction from the Participant’s or Beneficiary’s
primary residence may constitute an unforeseeable emergency.  In addition, the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the cost of prescription drug medication, may constitute an unforeseeable
emergency.  Finally, the need to pay for the funeral expenses of a family member
may also constitute an unforeseeable emergency.  Except in extraordinary
circumstances, the purchase of a home and the payment of college tuition are not
unforeseeable emergencies.

Whether a Participant or Beneficiary is faced with an unforeseeable emergency
permitting a distribution under this Section 6.5(a) is to be determined based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of an unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise; by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship; or, in the case of a requested withdrawal, by
cessation of Compensation Reduction Contributions under the Plan.  Distributions
because of an unforeseeable emergency must be limited to the amount reasonably
necessary to satisfy the emergency need (which may include any amounts necessary
to pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution).

 

(b)                                 Early Distribution.  Upon the application of
any Participant, the Committee, in accordance with its uniform,
nondiscriminatory policy, shall permit such Participant to withdraw some or all
of his or her Account prior to the time otherwise specified in the Plan, or
accelerate

 

12

--------------------------------------------------------------------------------


 

payment of distributions that have commenced to him or her, for reasons other
than financial hardship.  A Participant must provide a written request of his or
her intent to receive such a distribution or payment acceleration at least sixty
(60) days (or such shorter time as permitted by the Committee in its discretion)
prior to the date of the anticipated distribution or acceleration.  If a
Participant elects to receive such a distribution or acceleration:  (i) a
penalty shall be imposed such that the amount of the requested distribution or
amount subject to the acceleration, as the case may be, shall be reduced by ten
percent (10%), which reduction shall be permanently forfeited by the
Participant; and (ii) the Participant may not enter into a new Deferral Election
Agreement for one complete Plan Year following the date of the distribution.  In
the case of a Participant’s Account C, if a Participant elects pursuant to this
Section 6.5(b) to accelerate payment of distribution of his or her Account C
(that have previously commenced to him or her), the penalty imposed shall be six
percent (6%) of the amount subject to the acceleration, rather then ten percent
(10%).

 

                Section 6.6.  Distributions on Plan Termination  Notwithstanding
anything in this Article 6 to the contrary, if the Plan is terminated,
distribution of a Participant’s Account A, B and C shall be made in accordance
with Section 10.2.

 

ARTICLE 7.  PENSION PLAN SUPPLEMENTAL BENEFIT

 

Section 7.1.  Eligibility to Receive a Supplemental Pension Plan Benefit.  If an
employee’s Termination of Employment occurs under circumstances that a benefit
is payable under the Pension Plan to him or her or his or her surviving spouse,
contingent annuitant, or beneficiary, a benefit shall also be payable under the
Plan if the benefit under the Pension Plan is limited:  (a) by operation of
Section 6.11 of the Pension Plan due to the Section 415 Limit; (b) because of
the dollar limit on Certified Earnings taken into account under the Pension Plan
(as described in Section 2.7(f) of the Pension Plan) due to the Section
401(a)(17) Limit; or (c) because amounts contributed under the Plan (or under
the Deferred Compensation Plan prior to the Restatement Date) as a Compensation
Reduction Contribution which otherwise would have been included in Certified
Earnings (but for the election to defer such amounts under the Plan or Deferred
Compensation Plan) are excluded from Certified Earnings for the Plan Year in
which so contributed.  A member of Operating Management who is not described in
the previous sentence but who is eligible to defer part or all of a salary
increase for a year beginning on or after January 1, 1993 is also eligible for a
benefit under this Article, except that paragraphs (1), (2), (3) and (4) of
Section 7.2(a) shall not apply to such a person.

 

                Section 7.2.  Amount of Supplemental Pension Plan Benefit.  If a
person is eligible to receive a benefit under Section 7.1, a benefit shall be
paid to him or her, or his or her surviving spouse, contingent annuitant, or
beneficiary, for each month that a benefit is payable to any of them under the
Pension Plan.  The monthly amount of said benefit shall be equal to the amount,
if any, by which (a) exceeds (b):

 

(a)                                  The monthly amount which would have been
payable to the Participant or his or her surviving spouse, contingent annuitant,
or beneficiary under the Pension Plan for that month if:

 

13

--------------------------------------------------------------------------------


 

(1)                                  The limitations imposed by Section 6.11 of
the Pension Plan were not applicable;

 

(2)                                  The dollar limit in Section 2.7(f) of the
Pension Plan was not applicable;

 

(3)                                  Bonuses were not excluded from Certified
Earnings under Section 2.7(a) of the Pension Plan;

 

(4)                                  Compensation Reduction Contributions to the
Plan (or the Deferred Compensation Plan prior to the Restatement Date) from Base
Compensation and Bonus (disregarding performance share pay-outs and deferrals of
such amounts) were included in Certified Earnings for the Plan Year in which
each such contribution would have been so included but for the Compensation
Reduction Contribution (and are not included for the Plan Year when paid from
the Plan).

 

(5)                                  Deferred salary increases were included in
Certified Earnings for the Plan Year in which each such amount would have been
paid in the absence of the deferral (and are not included for the Plan Year in
which such deferred amounts are actually paid).

 

(b)                                 The monthly amount actually payable under
the Defined Benefit Plan to the Participant or his or her surviving spouse,
contingent annuitant or beneficiary for that month.

 

The amounts under subsections (a) and (b) shall be determined under the
settlement option or form of payment under which benefits are being paid, using
the same actuarial equivalence factors and reductions for early commencement of
benefits, if any.  No benefit shall be paid for any month for which the amount
in subsection (b) equals or exceeds the amount in subsection (a).  Benefits
pursuant to this Article 7 shall be paid to the Participant during his or her
lifetime.  Any benefits payable with respect to a Participant following his or
her death shall be paid to the person or persons, if any, eligible to receive
benefits with respect to the Participant under the Pension Plan. 
Notwithstanding anything in this Article 7 to the contrary, if a Participant’s
employment with the Company or any Affiliate is terminated for “Cause,” as
defined in Article 5, no benefit will be payable to, or with respect to, the
Participant under this Article 7.

 

                Section 7.3.  Meaning of Certain Terms.  For purpose of this
Article 7, the terms “Termination of Employment” and “Certified Earnings” shall
have the same meaning as in the Pension Plan, except as specified in Section
7.2.

 

 

ARTICLE 8.  FUNDING

 

                Section 8.1.  Source of Benefits.  All benefits under the Plan
shall be paid when due by the Company out of its assets.  Any amounts set aside
by the Company for payment of benefits under the Plan are the property of the
Company.

 

                Section 8.2.  No Claim on Specific Assets.  No Participant or
Beneficiary shall be deemed to have, by virtue of being a Participant or
Beneficiary in the Plan, any claim on any specific assets of the Company such
that the Participant or Beneficiary would be subject to

 

14

--------------------------------------------------------------------------------


 

income taxation on his or her benefits under the Plan prior to distribution and
the rights of Participants and Beneficiaries to benefits to which they are
otherwise entitled under the Plan shall be those of an unsecured general
creditor of the Company.

 

ARTICLE 9.  ADMINISTRATION AND FINANCES

 

                Section 9.1.  Administration.  The Plan shall be administered by
the Plan Administrator.  The Company shall bear all administrative costs of the
Plan other than those specifically charged to a Participant or Beneficiary.

 

                Section 9.2.  Powers of Plan Administrator.  In addition to the
other powers granted under the Plan, the Plan Administrator shall have all
powers necessary to administer the Plan, including, without limitation, powers:

 

(a)                                  to interpret the provisions of the Plan;

 

(b)                                 to establish and revise the method of
accounting for the Plan and to maintain the Accounts; and

 

(c)                                  to establish rules for the administration
of the Plan and to prescribe any forms required to administer the Plan.

 

                Section 9.3.  Actions of the Plan Administrator.  The Plan
Administrator (including any person or entity to whom the Plan Administrator has
delegated duties, responsibilities or authority, to the extent of such
delegation) has total and complete discretionary authority to determine
conclusively for all parties all questions arising in the administration of the
Plan, to interpret and construe the terms of the Plan, and to determine all
questions of eligibility and status of employees, Participants and Beneficiaries
under the Plan and their respective interests.  Subject to the claims procedures
of Section 9.7, all determinations, interpretations, rules and decisions of the
Plan Administrator (including those made or established by any person or entity
to whom the Plan Administrator has delegated duties, responsibilities or
authority, if made or established pursuant to such delegation) are conclusive
and binding upon all persons having or claiming to have any interest or right
under the Plan.

 

                Section 9.4.  Delegation.  The Plan Administrator, or any
officer or other employee of the Company designated by the Plan Administrator,
shall have the power to delegate specific duties and responsibilities to
officers or other employees of the Company or other individuals or entities. 
Any delegation may be rescinded by the Plan Administrator at any time.  Each
person or entity to whom a duty or responsibility has been delegated shall be
responsible for the exercise of such duty or responsibility and shall not be
responsible for any act or failure to act of any other person or entity.

 

                Section 9.5.  Reports and Records.  The Plan Administrator, and
those to whom the Plan Administrator has delegated duties under the Plan, shall
keep records of all their proceedings and actions and shall maintain books of
account, records, and other data as shall be necessary for the proper
administration of the Plan and for compliance with applicable law.

 

                Section 9.6.  Valuation of Accounts and Account Statements.  As
of each valuation date, the Committee shall adjust the previous Account balances
of each Participant for Compensation Reduction Contributions, Company
contributions pursuant to Sections 4.3 and 4.4, if any, forfeitures,
distributions, and investment gains and losses.  A “valuation date,” for these
purposes,

 

15

--------------------------------------------------------------------------------


 

is the last day of each calendar quarter, and such other dates as the Committee
may designate from time to time in its discretion.  The Committee shall provide
each Participant with a statement of his or her Account balances at least
annually.

 

                Section 9.7.  Claims Procedure.  The following shall apply with
respect to the claims of Participants for benefits under the Plan.  The Plan
Administrator shall notify a Participant in writing within ninety (90) days of
the Participant’s written application for benefits of his or her eligibility or
noneligibility for benefits under the Plan.  If the Plan Administrator
determines that a Participant is not eligible for benefits or full benefits, the
notice shall set forth:  (a) the specific reasons for such denial; (b) a
specific reference to the provision of the Plan on which the denial is based;
(c) a description of any additional information or material necessary for the
claimant to perfect his or her claim, and a description of why it is needed; and
(d) an explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant wishes to have his or
her claim reviewed.  If the Plan Administrator determines that there are special
circumstances requiring additional time to make a decision, the Plan
Administrator shall notify the Participant of the special circumstances and the
date by which a decision is expected to be made, and may extend the time for up
to an additional 90-day period.  If a Participant is determined by the Plan
Administrator to be not eligible for benefits, or if the Participant believes
that he or she is entitled to greater or different benefits, the Participant
shall have the opportunity to have his or her claim reviewed by the Plan
Administrator by filing a petition for review with the Plan Administrator within
sixty (60) days after receipt by the Participant of the notice issued by the
Plan Administrator.  Said petition shall state the specific reasons the
Participant believes he or she is entitled to benefits or greater or different
benefits.  Within sixty (60) days after receipt by the Plan Administrator of
said petition, the Plan Administrator shall afford the Participant (and the
Participant’s counsel, if any) an opportunity to present his or her position to
the Plan Administrator orally or in writing, and said Participant (or his or her
counsel) shall have the right to review the pertinent documents, and the Plan
Administrator shall notify the Participant of its decision in writing within
said 60-day period, stating specifically the basis of said decision written in a
manner calculated to be understood by the Participant and the specific
provisions of the Plan on which the decision is based.  If, because of the need
for a hearing, the 60-day period is not sufficient, the decision may be deferred
for up to another 60-day period at the election of the Plan Administrator, but
notice of this deferral shall be given to the Participant.

 

 

ARTICLE 10.  AMENDMENTS AND TERMINATION

 

                Section 10.1.  Amendments.  The Company, by action of the
Committee, may amend the Plan, in whole or in part, at any time and from time to
time.  The Vice President of Human Resources may amend the Plan, without
approval or authorization of the Board or the Committee, provided that any such
amendment:  (a) does not materially increase the cost of the Plan to the
Company; or (b) is required in order to comply with the law, in which case the
Vice President of Human Resources shall amend the Plan in such manner as he or
she deems necessary or desirable to comply with the law.  The Committee shall
from time to time specify, by resolution, the criteria to be used by the Vice
President of Human Resources in determining whether an amendment materially
increases the cost of the Plan to the Company.  No amendment may be effective to
eliminate or reduce any Account balance (other than as may result from a change
in Plan investments pursuant to Section 4.5), or benefit that has accrued
pursuant to Article 7, determined as of the date of such amendment, of any
Participant or of any Beneficiary then eligible for benefits without such
Participant’s or Beneficiary’s consent.  Any Plan amendment shall be filed with
the Plan documents.

 

16

--------------------------------------------------------------------------------


 

                Section 10.2.  Termination.  The Company expects the Plan to
remain in place, but necessarily must, and hereby does, reserve the right to
terminate the Plan at any time by action of the Board.  Upon termination of the
Plan, all Compensation Reduction Contributions and Company contributions will
cease and no future Compensation Reduction Contributions or Company
contributions will be made, and all benefit accruals under Article 7 will
cease.  Termination of the Plan shall not operate to eliminate or reduce any
Account balance, or benefit that has accrued pursuant to Article 7, determined
as of the date of such termination, of any Participant or of any Beneficiary
then eligible for benefits, without such Participant’s or Beneficiary’s consent.

 

                If the Plan is terminated:  (a) payments from the Accounts of
all Participants and Beneficiaries then eligible for benefits shall commence as
soon as administratively practicable following the termination in the manner
described in Section 6.2, adjusted for gains and losses during the payment
period; provided, however, that the Committee may in its discretion pay the
Accounts in the form of a lump sum; and (b) the Committee may, in its
discretion, determine the then lump sum actuarial value of the Participant’s
benefit under Article 7, determined as if the Participant terminated employment
on the date of the Plan termination, and distribute such lump sum amount to the
Participant as soon as administratively reasonable following the Plan
termination.

 

 

ARTICLE 11.  MISCELLANEOUS

 

                Section 11.1.  No Guarantee of Employment.  Neither the adoption
and maintenance of the Plan nor the execution by the Company of a Deferral
Election Agreement with any Participant shall be deemed to be a contract of
employment between the Company and any Participant.  Nothing contained herein
shall give any Participant the right to be retained in the employ of the Company
or to interfere with the right of the Company to discharge any Participant at
any time, nor shall it give the Company the right to require any Participant to
remain in its employ or to interfere with the Participant’s right to terminate
his or her employment at any time.

 

                Section 11.2.  Release.  Any payment of benefits to or for the
benefit of a Participant or a Participant’s Beneficiaries that is made in good
faith by the Company in accordance with the Company’s interpretation of its
obligations hereunder shall be in full satisfaction of all claims against the
Company for benefits under the Plan to the extent of such payment.

 

                Section 11.3.  Notices.  Any notice permitted or required under
the Plan shall be in writing and shall be hand-delivered or sent, postage
prepaid, by first class mail, or by certified or registered mail with return
receipt requested, to both the office of the Plan Administrator and the office
of the General Counsel of the Company, if to the Company, or to the address last
shown on the records of the Company, if to a Participant or Beneficiary.  Any
such notice shall be effective as of the date of hand-delivery or mailing.

 

                Section 11.4.  Nonalienation.  No benefit payable at any time
under the Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, levy, attachment, or encumbrance of any kind by any
Participant or Beneficiary.

 

                Section 11.5.  Tax Liability.  The Company may withhold from any
payment of benefits or other compensation payable to a Participant or
Beneficiary such amounts as the Company

 

17

--------------------------------------------------------------------------------


 

determines are reasonably necessary to pay any taxes required to be withheld
under applicable law.

 

                Section 11.6.  Captions.  Article and section headings and
captions are provided for purposes of reference and convenience only and shall
not be relied upon in any way to construe, define, modify, limit, or extend the
scope of any provision of the Plan.

 

                Section 11.7.  Binding Agreement.  This Plan shall be binding on
the parties hereto, their heirs, executors, administrators, and successors in
interest.

 

                Section 11.8.  Invalidity of Certain Provisions.  If any
provision of the Plan is held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision of the Plan and the Plan
shall be construed and enforced as if such provision had not been included.

 

                Section 11.9.  No Other Agreements.  The terms and conditions
set forth herein, together with Exhibit A hereto and the Deferral Election
Agreements entered into between the Company and Participants, constitute the
entire understanding of the Company and the Participants with respect to the
matters addressed herein.

 

                Section 11.10.  Incapacity.  In the event that any Participant
is unable to care for his or her affairs because of illness or accident, any
payment due may be paid to the Participant’s spouse, parent, brother, sister or
other person deemed by the Plan Administrator to have incurred expenses for the
care of such Participant, unless a duly qualified guardian or other legal
representative has been appointed.

 

                Section 11.11.  Counterparts.  This Plan may be executed in any
number of counterparts, each of which when duly executed by the Company shall be
deemed to be an original, but all of which shall together constitute but one
instrument, which may be evidenced by any counterpart.

 

                Section 11.12.  Participating Affiliates.  Any Affiliate may
adopt the Plan with the permission of the Company and according to such rules as
may be established from time to time by the Company in its discretion, and
thereby become a “participating affiliate” in the Plan.

 

                Section 11.13.  Applicable Law.  The Plan and all rights
hereunder shall be governed by and construed according to the laws of the State
of Minnesota, except to the extent such laws are preempted by the laws of the
United States of America.

 

Dated: 

 

 

 

 

 

 

 

 

 

 

 

 

TENNANT COMPANY

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Method of Crediting Gains and Losses to Accounts

(Plan Section 4.5)

 

 

Until and unless changed by the Committee or the Board pursuant to a resolution:

 

A Participant’s Accounts will be credited with interest on a monthly basis.  The
applicable rate of interest for a Plan Year will be specified by the Executive
Compensation Committee of the Board at its last meeting immediately prior to the
commencement of the Plan Year.  The rate will be one (1) percentage point over
the U.S. 10-year Treasury bond rate.

 

 

19

--------------------------------------------------------------------------------